Title: To Thomas Jefferson from Jonathan Williams, 18 June 1805
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     military academy U.S. West Point June 18. 1805.
                  
                  among the Duties I felt myself bound to perform on resuming my Station at the Head of the Corps of Engineers, that of reviving the United States military Philosophical Society did not appear to be the least important.
                  The first, and most pleasing charge that devolves upon me, is to present the thanks of the Society for the honour you have done it, by becoming its Patron; and particularly for the very favourable sentiments expressed in your Letter of December 25. 1802.
                  To further the views of this Establishment, it became necessary and proper, to associate to it, the most distinguished Characters in our Country, & for this purpose, it was proposed to select some of the members of both Houses of Congress whose professional Walks have been best adapted to the objects of the Society; But apprehensive that offence might be taken in consequence of Omissions, which must be the result of Ignorance of individual Characters, it has been suggested, as the safer mode, to elect them all: This perhaps might seem presumptuous;—it has therefore been thought prudent to suspend the matter in hopes that you would obligingly intimate what in your Judgment would be the most proper.
                  I have the honour to inclose a model of an intended Circular to all new members, and we propose to have also printed, or engraved, a Certificate of admission as soon as the Seal shall be executed. These Objects with postage, stationery, & other necessary expenditures, will require a small Fund, which we had thoughts of raising by an annual Tax on the members; but it occurred that, owing to their dispersed State, the Collection would be impossible even if there should be an uniform disposition to pay.
                  As this Institution is evidently for public Benefit, could not a small annual supply be appropriated from the contingencies of the War Department, without deviating from any established Rule? Of this we presume not to judge, but hope you will not think it indecorous to ask the Question. 
                  A List of respectable Characters now stand nominated for the next Election, & you will oblige the Society by adding such names as you may think proper.
                  I have the honour to be with perfect Respect Sir Your most obedient Servant
                  
                     Jona Williams 
                     
                     President of the U.S. military Philosophical Society
                  
               